             Case 3:20-cv-07869-RS Document 85 Filed 03/26/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 VALERIE E. SMITH (NYBN 5112164)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6985
 6        FAX: (415) 436-7234
          Valerie.smith2@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   ALINE ANUNCIATO, et al.,                 ) CASE NO. 20-CV-07869 -RS
                                              )
13           Plaintiffs,                      ) ORDER
                                              )
14       v.                                   )
                                              )
15   JOSEPH R. BIDEN, President of the United )
     States, ANTONY BLINKEN, Secretary of     )
16   State, ALEJANDRO MAYORKAS, Secretary )
     of Homeland Security, and MERRICK        )
17                                            )
     GARLAND, U.S. Attorney General,          )
18                                            )
             Defendants.                      )
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     20-CV-7869 RS
              Case 3:20-cv-07869-RS Document 85 Filed 03/26/21 Page 2 of 2




 1                                                  ORDER

 2          PURSUANT TO STIPULATION, the briefing schedule for Defendants’ Motion to Dismiss is

 3 hereby extended for thirty (30) days and the Court issues the following order:

 4                                Defendants will file a motion to dismiss by April 30;

 5                                Plaintiffs will file a response by May 6; and

 6                                Defendants will file any reply by May 13.

 7 IT IS SO ORDERED.

 8

 9 Dated: March 26, 2021

10

11                                       THE HONORABLE RICHARD SEEBORG
                                         Chief United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     20-CV-7869 RS
